internal_revenue_service department of the treasury number release date index numbers 2056a washington dc refer reply to cc psi plr-122441-00 date date telephone number legend decedent spouse trust country date date date date date dear we received your letter dated date requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to file the notice required under sec_20_2056a-10 of the estate_tax regulations that the beneficiary of a qualified_domestic_trust has become a united_states citizen this letter responds to your request decedent died on date survived by spouse at the time of decedent’s death spouse was residing in country and was not a united_states citizen on date trust which satisfied all the requirements for a qualified_domestic_trust under sec_2056a of the internal_revenue_code was established on date spouse immigrated to the united_states on date spouse became a united_states citizen spouse an immigrant from country was not aware of any requirement to notify the u s trustee of trust regarding spouse’s u s citizenship the u s trustee of trust learned indirectly that spouse had become a united_states citizen and immediately began the process for filing the notice required under sec_20_2056a-10 that spouse plr-122441-00 had become a united_states citizen on date the u s trustee of trust filed the required notice on form 706-qdt taxpayer represents that no taxable_distributions of principal have been made from trust further taxpayer represents that spouse was not a resident_of_the_united_states at all times after the qdot was established you requested an extension of time to file the required notice so that future distributions from trust to spouse will be exempt from the tax imposed under sec_2056a sec_2056a provides that for purposes of sec_2056a and sec_2056 the term qualified_domestic_trust means with respect to any decedent any trust if - the trust instrument - a requires that at least trustee of the trust be an individual citizen_of_the_united_states or a domestic_corporation and b provides that no distribution other than a distribution of income may be made from the trust unless a trustee who is an individual citizen_of_the_united_states or a domestic_corporation has the right to withhold from such distribution the tax imposed by this section on such distribution such trust meets such requirements as the secretary may by regulations prescribe to ensure the collection of any_tax imposed by sec_2056a and an election under this section by the executor of the decedent applies to such trust sec_2056a imposes an estate_tax on - a any distribution before the date of the death of the surviving_spouse from a qualified_domestic_trust and b the value of the property remaining in a qualified_domestic_trust on the date of the death of the surviving_spouse sec_2056a provides that if the surviving_spouse of the decedent becomes a citizen_of_the_united_states and if - a such spouse was a resident_of_the_united_states at all times after the date of the death of the decedent and before such spouse becomes a citizen_of_the_united_states plr-122441-00 b no tax was imposed by sec_2056a with respect to any distribution before such spouse becomes such a citizen or c such spouse elects - i to treat any distribution on which tax was imposed by sec_2056a as a taxable gift made by such spouse for purposes of - i sec_2001 and ii determining the amount of the tax imposed by sec_2501 on actual taxable_gifts made by such spouse during the year in which the spouse becomes a citizen or any subsequent year and ii to treat any reduction in the tax imposed by sec_2056a by reason of the credit allowable under sec_2010 with respect to the decedent as a credit allowable to such surviving_spouse under sec_2505 for purposes of determining the amount of the credit allowable under sec_2505 with respect to taxable_gifts made by the surviving_spouse during the year in which the spouse becomes a citizen or any subsequent year sec_2056a shall not apply to any distributions after such spouse becomes such a citizen and sec_2054a b b shall not apply sec_20_2056a-10 provides that sec_2056a provides that a qdot is no longer subject_to the imposition of the sec_2056a estate_tax if the surviving_spouse becomes a citizen_of_the_united_states and the following conditions are satisfied - the spouse either was a united_states_resident for the definition of resident for this purpose see sec_20_2056a-1 at all times after the death of the decedent and before becoming a united_states citizen or no taxable_distributions are made from the qdot before the spouse becomes a united_states citizen regardless of the residency status of the spouse and the u s trustee s of the qdot notifies the internal_revenue_service and certifies in writing that the surviving_spouse has become a united_states citizen notice is to be made by filing a final form 706-qdt on or before april 15th of the calendar_year following the year in which the surviving_spouse becomes a united_states citizen unless an extension of time for filing is granted under sec_6081 sec_301_9100-1 of the procedure and administration regulations provides that the meaning of the term election includes an application_for relief in respect of tax sec_301_9100-1 further provides that regulatory election means an election whose due_date is prescribed by a regulation published in the federal_register plr-122441-00 or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 provides that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 provides automatic extensions of time for certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to this section will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been met in this case therefore we grant an extension of time to notify the internal_revenue_service that spouse has become a united_states citizen under sec_20_2056a-10 until days after the date of this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely paul f kugler associate chief_counsel passthroughs and special industries
